TYSON, Judge.
This cause was appealed from the denial of a petition for writ of error coram nobis by the Circuit Court of Talladega County, Alabama, which petition sought to set aside the conviction and life imprisonment without parole sentence, imposed by the trial judge at a sentencing hearing following the robbery-murder conviction and sentence of death imposed by the trial jury in this cause on October 16, 1978. In the original proceeding Lane entered a plea of guilty.
On mandate of the Supreme Court of Alabama in Ritter v. State, 403 So.2d 154, 1981, rehearing denied June 12, 1981, and authorities therein cited, and Recardo Cook v. State, 6 Division 561, this day decided, this cause is reversed and remanded for a new trial.
REVERSED AND REMANDED.
HARRIS, P. J., and TYSON and DeCAR-LO, JJ., concur.
BOOKOUT and BOWEN, JJ., dissent for reasons stated in Recardo Cook v. State, 412 So.2d 292, 6 Division 561, this day decided.